Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered May 8, 2006, convicting defendant upon his plea of guilty of the crime of attempted criminal sexual act in the first degree.
In satisfaction of an amended indictment charging him with criminal sexual act in the first degree, defendant pleaded guilty to attempted criminal sexual act in the first degree. In connection therewith, he executed a written waiver of his right to appeal. He was thereafter sentenced, in accordance with the plea agreement, to four years in prison and five years of postrelease supervision. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, appellate counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal, thereby precluding any challenge to the severity of the sentence. Accordingly, the judgment is affirmed and appellate counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.